Exhibit 5 (Foley & Lardner LLP letterhead) February 25, 2010 ATTORNEYS AT LAW 777 EAST WISCONSIN AVENUE MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900FAX www.foley.com CLIENT/MATTER NUMBER 092233-0128 Integrys Energy Group, Inc. 130 East Randolph Drive Chicago, Illinois 60601 Ladies and Gentlemen: We have acted as counsel for Integrys Energy Group, Inc., a Wisconsin corporation (the “Company”), in conjunction with the preparation of a Registration Statement on Form S-3 (the “Registration Statement”), including the prospectus constituting a part thereof (the “Prospectus”), to be filed by the Company with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”).The Registration Statement and the Prospectus relate to the proposed issuance and sale from time to time pursuant to Rule 415 under the Securities Act of up to 6,000,000 shares of the Company’s common stock, par value $1 per share (the “Common Stock”), pursuant to the Integrys Energy Group, Inc. Stock Investment Plan (the “Plan”). We have examined: (1) the Registration Statement, including the Prospectus; (2) the Restated
